SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

271
CA 11-00679
PRESENT: SMITH, J.P., FAHEY, LINDLEY, AND MARTOCHE, JJ.


DEERE & COMPANY, PLAINTIFF-RESPONDENT,

                      V                            MEMORANDUM AND ORDER

M.P. JONES COMPANIES, INC., MELISSA A. HORNUNG
AND RICHARD R. JONES, DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


GILLES R.R. ABITBOL, LIVERPOOL, FOR DEFENDANTS-APPELLANTS.

COSTELLO, COONEY & FEARON, PLLC, CAMILLUS (JENNIFER E. MATHEWS OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Anthony J. Paris, J.), entered January 19, 2011 in a breach of
contract action. The order awarded plaintiff a “judgment” of
attorney’s fees in the amount of $20,523.25 and costs in the amount of
$2,003.30 against defendants.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed with costs.

     Same Memorandum as in Deere & Co. v M.P. Jones Cos., Inc.
([appeal No. 1] ___ AD3d ___ [Mar. 16, 2012]).




Entered:    March 16, 2012                       Frances E. Cafarell
                                                 Clerk of the Court